UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4714
JACK LAVELTON NICHOLSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Henry C. Morgan, Jr., District Judge.
                            (CR-01-41)

                      Submitted: May 15, 2002

                      Decided: June 10, 2002

     Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jon M. Babineau, SAUNDERS, BABINEAU & BREWBAKER,
L.L.C., Suffolk, Virginia, for Appellant. Paul J. McNulty, United
States Attorney, James Ashford Metcalf, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. NICHOLSON
                               OPINION

PER CURIAM:

   Jack Lavelton Nicholson appeals his conviction following his
guilty plea to one count of disqualified possession of a firearm by a
felon, see 18 U.S.C.A. §§ 922(g)(1), 924(e) (West 2000), for which
he received a 189-month sentence. Nicholson’s counsel filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), challenging
the district court’s refusal to grant a downward departure in light of
Nicholson’s physical condition pursuant to U.S. Sentencing Guide-
lines Manual § 5H1.4 (2000). Additionally, although Nicholson has
been informed of his right to file a supplemental pro se brief and
granted an extension of time to do so, he has not filed such a brief.
For the following reasons, we affirm.

   At sentencing, Nicholson sought a downward departure due to his
sickle cell anemia under § 5H1.4. The district court denied Nichol-
son’s motion based on its finding that such a departure was not war-
ranted in Nicholson’s case. Because the district court’s resolution of
Nicholson’s request for a downward departure reflects a factual deter-
mination within the exclusive province of the sentencing court rather
than a purely legal determination, such as a misapprehension of its
authority to depart, this Court declines to review it. See United States
v. Wilkinson, 137 F.3d 214, 230 (4th Cir. 1998); United States v.
Bayerle, 898 F.2d 28, 29 (4th Cir. 1990).

   To the extent Nicholson asserts that he was merely carrying the
firearm in question in self-defense, we find that fact impacts upon nei-
ther his conviction nor his sentence. Nicholson’s guilty plea and con-
viction comprehend all the factual and legal elements necessary to
sustain a binding, final judgment of guilt and a lawful sentence.
United States v. Broce, 488 U.S. 563, 569 (1989). Thus, by pleading
guilty, Nicholson has waived all non-jurisdictional defects in his con-
viction, including the right to contest the factual merits of the charges.
See United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993).

   Accordingly, because our review of the record pursuant to Anders
reveals no error, we affirm Nicholson’s conviction and sentence. This
court requires that counsel inform his client, in writing, of his right
                     UNITED STATES v. NICHOLSON                      3
to petition the Supreme Court of the United States for further review.
If the client requests a petition be filed, but counsel believes such a
petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED